Citation Nr: 1028834	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-25 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, hands.

2.  Entitlement to service connection for arthritis, knees.

3.  Entitlement to service connection for arthritis, elbow, 
right.

4.  Entitlement to service connection for arthritis, elbow, left.

5.  Entitlement to service connection for a lower back disorder 
to include arthritis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia

INTRODUCTION

The Veteran served on active duty from January 1949 to September 
1952 and from September 1955 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas 
which denied the issues of entitlement to service connection for 
arthritis, hands, knees, elbows, and back; back strain; 
headaches; and tinnitus.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.

The Veteran has several other issues of increased ratings for 
service connected disorders which are not perfected for appeal to 
the Board.  These are referred back to the RO for development.

The issues involving entitlement to service connection for 
arthritis, hands, knees, and left elbow; and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  A right elbow disorder to include arthritis was caused by the 
Veteran's period of military service. 

2.  A lower back disorder to include arthritis was caused by the 
Veteran's period of military service.

3.  Tinnitus was first manifested many years after service and is 
not related to in-service events, including noise exposure.



CONCLUSIONS OF LAW

1.  The Veteran's right elbow disability was incurred in service. 
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

2.  The Veteran's low back disability was incurred in service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.303.

3.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  In a letter dated in May 2008, prior to the 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claims on appeal, and 
of his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of various 
types of lay, medical, and employment evidence that could 
substantiate his service connection claim.   The letter also 
provided information regarding assigned ratings and effective 
dates.  Hence, the VCAA notice requirements have been satisfied.  
See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
have been obtained, and VA examinations were provided in January 
2009, and were based upon consideration of the Veteran's medical 
history, including service treatment records, and also contained 
a rationale for the opinions sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007). 

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Regarding the right elbow disorder and lower back disorder; the 
Board finds that there is no prejudice to the Veteran in 
proceeding with this appeal given the favorable outcome of the 
Board's decision.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

I.  Criteria

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. Mar. 5, 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Disorders diagnosed after discharge may be service connected if 
all the evidence, including relevant service records, establishes 
that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). When there is an approximate balance 
of positive and negative evidence regarding any issue material to 
the determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (here the Federal Circuit 
distinguished between the examples of a broken leg versus 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran 
is competent to provide evidence of the presence of tinnitus; 
however, the probative value and credibility of his statements 
must be assessed.  See Buchanan v. Nicholson, 451 F. 3d 1331, 
1337 (Fed. Cir. 2006) (although a Veteran's testimony cannot be 
rejected simply because it was not reported contemporaneously to 
service, or noted in the service medical records, the Board still 
must determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and the 
absence of contemporaneous medical evidence). 

IIa.  Arthritis, elbow, right; and, a lower back disorder to 
include arthritis

The Veteran has a diagnosis of widespread degenerative joint 
disease and arthritic changes throughout his upper and lower 
spines, hands, elbows, knees, and hips.  This discussion will 
concern itself only with the arthritis of the right elbow and the 
lower back.  The determinative issue is whether these conditions 
are attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

In a January 2009 VA examination, the examiner reportedly 
reviewed the claims file, and VAMC medical records.  He opined 
that the Veteran's claims for early manifestations of arthritis, 
including the elbows and the lower spine, were not caused by or 
secondary to military service.  In making this opinion he noted 
that he found no supporting x-ray evidence to back up the 
Veteran's claims during military service nor within the 
presumptive period thereafter.  Regarding the lower back 
arthritis, he noted that on the Veteran's retirement physical 
examination an x-ray revealed minimal hypherthrophic changes to 
the L-4 area. (lipping of the vertebrae at L4).  The examiner 
opined that in view of the fact that the only evidence supporting 
the Veteran's claim is the discharge x-ray showing minimal 
lipping at L4, and in view of the fact the Veteran has extensive 
degenerative changes ....."it is this examiner's opinion that the 
Veteran's degenerative changes throughout the body are related to 
the aging process."

The Board finds that the January 2009 VA examination is generally 
inadequate for rating purposes.  The other issues regarding 
arthritis on appeal are remanded below for an adequate VA 
examination.  However regarding the issues of entitlement to 
service connection for arthritis of the right elbow and the lower 
back the Board finds the evidence of record sufficient to afford 
the Veteran favorable opinions as to these two issues.

A review of the service medical records reveals that in December 
1967 the Veteran was treated at the USAF Hospital in Elmendorf, 
Germany for a fracture of the right forearm.  While the medical 
entry is not entirely clear it notes that x-rays revealed some 
deformity of the dorsal angle of the forearm.

The Veteran was treated for low back pain in March 1958.  A 
lumbosacral spine x-ray accompanying the October 1971 retirement 
examination revealed minimal hypherthrophic lipping along the 
superior margin of the body of L4.

The service medical records contains x-ray evidence of a fracture 
injury to the right forearm during service; likewise x-ray 
evidence reveals early arthritic changes in the lumbar spine.  
The January 2009 VA examination reveals extensive degenerative 
changes including the lower back and right forearm therefore 
continuity of symptomatology has been established.

 Under the circumstances, where there is an approximate balance 
between the positive and negative evidence, the benefit of the 
doubt is given to the Veteran.  38 C.F.R. § 3.102 (2009). The 
claims are granted.

b.  Tinnitus

Service treatment records do not report tinnitus during service.   
The Veteran underwent numerous physical examinations during 
service which did not report any evidence of tinnitus.  While the 
Board acknowledges that the Veteran was routinely exposed to 
hazardous noise during service the service medical records 
revealed no evidence of tinnitus.    

The Veteran filed his claim for service connection for tinnitus 
in April 2008, 36 years after service.  

In a January 2009 VA audiological examination, the Veteran 
reported a history of past noise exposure from engines, 
artillery, mortars, and other heavy military equipment.  He also 
reported working for 7 years in a can company subsequent to 
service as well as recreational noise exposure from hunting.   
While he presented with bilateral high frequency hearing loss, 
the examiner noted that the Veteran's military files failed to 
contain any documentation pertaining to tinnitus, and that 
tinnitus was not related to service or to the Veteran's hearing 
loss disorder.

The Veteran has submitted no evidence of any post service or 
current diagnosis or treatment for tinnitus.

As to the probative value of his lay evidence of tinnitus, the 
Board notes that the first contemporaneous indication of tinnitus 
was in the Veteran's April 2008 claim, which was 36 years after 
service.  There are no private or VA medical records that report 
tinnitus prior to this time.  While he had noise exposure in 
service, he also had significant noise exposure after service.  
The January 2009 VA examination resulted in a conclusion that 
tinnitus was not related to service or to the Veteran's hearing 
loss disorder.  In view of these factors, to the extent that the 
Veteran's claim in April 2008 may be considered as an assertion 
of continuity of symptomatology, the Board finds that it is not 
credible.  

Accordingly, for these reasons, the Board finds that the weight 
of the evidence establishes that tinnitus was not of service 
onset, or due to in-service noise exposure.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claim, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for arthritis, elbow, right is granted.  

Service connection for a lower back disorder to include arthritis 
is granted.

Service connection for tinnitus is denied.


REMAND

With respect to the claims for service connection for arthritis, 
hands, knees, and elbow, left, and headaches; the Board finds the 
January 2009 VA examination to have been inadequate.  The Veteran 
is entitled to new VA examinations.  In addition to examinations, 
post service and recent treatment records should be requested and 
obtained.  

The Veteran was examined, in part, for a headache disorder in the 
January 2009 VA examination.  The examination was inadequate 
because the examiner did not review all of the Veteran's service 
and post service treatment records.  The Veteran complained of 
headaches in service, and service records reveal treatment for 
headaches as well as for a traumatic head injury including 
lacerations of the forehead.  In addition, subsequent to service 
the Veteran suffered a boating injury in which he suffered a 
traumatic head injury.  However, there are no records or reports 
of any treatment or diagnosis of a headache disorder or of the 
intervening boating injury.  These records apparently were not 
requested or obtained by the RO.  The Board notes that the 
Veteran has 20 years of military service retiring in January 
1972.  The examiner did not review the Veteran's entire service 
treatment records, nor were any civilian treatment records 
obtained.  The examiner's opinion, therefore, may be premised on 
incorrect factual assumptions and therefore cannot support a 
decision here.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, including private treatment 
records and records from the VA Medical 
Center relating to the Veteran's arthritis, 
hands, knees, elbows, and his headaches 
disorder.  All attempts to secure this 
evidence must be documented in the claims 
file.

2.  The RO should schedule the Veteran for 
a VA examination by an orthopedist to 
determine whether he has chronic arthritis 
of the hands, knees, and elbows which was 
incurred in or aggravated by service, or by 
a service connected condition.  The 
Veteran's claims folder and a copy of this 
REMAND must be provided to the examiner for 
review prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
must be included in the examination report.

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner is then to provide a medical 
opinion addressing whether it is at least 
as likely as not, i.e., is there at least a 
50 percent chance, that the Veteran 
currently has arthritis of the hands, 
knees, and left elbow as a result of his 20 
year period of service, or as a result of a 
service connected injury or disorder.  A 
complete rationale must be provided for any 
opinion(s) offered.  
 
 3.  The RO should schedule the Veteran for 
a VA examination by a neurologist to 
determine whether he has a chronic headache 
disorder which was incurred in or 
aggravated by service.  The Veteran's 
claims folder and a copy of this REMAND 
must be provided to the examiner for review 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner is then to provide a medical 
opinion addressing whether it is at least 
as likely as not, i.e., is there at least a 
50 percent chance, that the Veteran has a 
current headache disorder, including 
migraine headaches as a result of his 20 
year period of service.  A complete 
rationale must be provided for any 
opinion(s) offered.  

4.  The Veteran should be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.  If 
examinations are conducted, the RO should 
review the examination reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
reports are deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Following any other indicated 
development, the RO should readjudicate the 
claims.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARK W. GREENSTREET 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. § 
20.1100(b) (2009).





 Department of Veterans Affairs


